Order granting motion to dismiss proceeding unanimously affirmed, without costs. Assuming, arguendo, that the failure to join respondent Esser, the successful candidate, as a party was not fatal to the proceeding (Civ. Prac. Act, §§ 192, 193), the defect could not be cured after the time limited for the institution of the proceeding, namely, 10 days after the primary election in question (Election Law, § 330, subd. 2; cf. Matter of Kram v. Cohen, 293 N. Y. 746; Matter of Swan v. Cohen, 179 Misc. 69, affd. 262 App. Div. 956, affd. 286 N. Y. 678; Matter of Gallagher v. Cohen, 180 Misc. 1030; Devine v. Cohen, 73 N. Y. S. 2d 317; Matter of Brennan, 73 N. Y. S. 2d 317; Matter of Kaplan, v. Meisser, 196 Misc. 6; Yearwood v. Cohen, 37 N. Y. S. 2d 577). Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.